internal_revenue_service tege appeals programs n los angeles street los angeles ca department of the treasury certified release number release date date uil code taxpayer_identification_number person to contact employee id number tel fax refer reply to ap la emw in re exempt status tax years and subsequent years - last day to file a petition with the united_states tax_court fer o __ dear this is a final adverse determination as to your exempt status under sec_501 as an organization described under sec_501 of the internal_revenue_code effective date our adverse determination was made for the following reason s you are not operated exclusively for charitable educational or other exempt purposes as required by sec_501 of the internal_revenue_code you did not engage primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 sec_1_501_c_3_-1 more than an insubstantial part of your activities were in furtherance of a non-exempt purpose you also operated for the benefit of private interests sec_1 c -1 d iii contributions to your organization are not deductible under code sec_170 you are required to file federal form_1120 for the year s shown above if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed before the ninety-first day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals procedures etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this final adverse determination of your exempt status as required by code sec_6104 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karan tender karen a skinder appeals team manager cc department of the treasury tax_exempt_and_government_entities_division legend org name of organization nn ein ein of organization name of individual date org certified mail - return receipt requested taxpayer_identification_number ein form tax_year s ended december x 200x person to contact id number contact number telephone fax dear - we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 c of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely ho r c joh son director eo examinations enclosures publication publication report of examination form_4621 form 886-a form_6018 letter catalog number 34809f schedule or exhibit no explanation of items tax_year s ended december x 200x form 886-a rev date name of taxpayer org legen org name of organization rr related_organization rr2 related_organization nn name of individual st state cm commercial tm training manual em email mt material brochures x amount x year issues whether org org is operated exclusively for exempt purposes within the meaning of sec_501 of the internal_revenue_code if a it is engaged primarily in activities that accomplish more than insubstantially a nonexempt purpose and its operations confer more than incidentally a private benefit to selected individuals rather than for the benefit of the public’s interest form 886-a department of the treasury - internal_revenue_service page schedule or exhibit no explanation of items tax_year s ended december x 200x form 886-a rev date name of taxpayer org facts background an audit of org hereinafter org was conducted for the tax_year ending december x 200x org was incorporated under the laws of the st as a non-stock nonprofit corporation on or about november x 199x incorporation have been evidenced the articles state that the business to be operated is a nonprofit debt counseling agency assisting low-income individuals and families who have financial problems and educating the public on personal money management directors of org are to serve one-year terms and may succeed themselves the named incorporator was nn no amendments to the articles of the initial board members were nn hereinafter nn nn hereinafter sln spouse of nn nn hereinafter nn son of nn by-laws were adopted on march x 199x by nn sln and nn no amendments to the by-laws have been evidenced the statement of purpose stated in article of the by-laws includes providing credit counseling to families and individuals in need of assistance as proper recipients of charity and personal money management counseling providing for the instruction and training of families and individuals for the purpose of improving their capability in dealing with budgetary matters and providing for the instruction of the public on issues relating to budget and debt management the directors shall manage the property affairs and business of org as per article of the by-laws the number of board members is indicated as three compensation of directors is permissible according to sec_4 however the reasonableness of such compensation is determined by such board members the executive director chairman of the board president and treasurer are elected by the board for one year terms the board may also elect a vice-president secretary or other official positions it deems necessary see sec_5 form 886-a department of the treasury - internal_revenue_service page schedule or exhibit no explanation of items tax_year s ended december x 200x sea rev date name of taxpayer org the president shall have all general active_management of the business of the corporation the treasurer will serve as financial advisor to the board manage the corporation’s revenues and expenses implement financial procedures adopted by the president or the board keep accurate verifiable financial records cause to be deposited all money drafts and checks and to disburse funds and issue checks and drafts see sec_5 application_for recognition of tax exempt status a form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code application was filed with the service on april x 199x the application was submitted under the penalties of perjury by nn hereinafter nn president the organization’s governing body was shown as nn - executive director sln - director nn - director and nn - president in response to part ii item of the application org stated that its benefits services and products were to be targeted to low income financially stressed individuals and families who are in need of debt counseling and debt reduction education more specifically it was indicated that one monthly payment is received from the family place it in accordance with the prearranged agreement with the family’s creditors the debtor will receive full credit against debts for the amounts paid no loaning agreements will be permitted the debtors will pay dollar_figurex per month fee for the advice and support a_trust account and disburse it to numerous creditors in the application also asserted org’ intention that it will produce educational material in the form of pamphlets etc the educational materials will consist of handouts voice cassettes and as funds permit video cassettes the instructional materia will focus on money management techniques to benefit the family individuals and the community at large these materials will be distributed directly to individuals at the offices of org and through the mail the educational materials will also be made available to small groups or those conducting charitable educational sessions on personal money management debt reduction available for outreach programs of other organizations such as the uu educational materials will also be made org further indicated in its application that it will work with churches and other religious organizations in support of their efforts to assist low income financially stressed families and individuals form 886-a department of the treasury - internal_revenue_service page form 886-a rev date name of taxpayer org explanation of items schedule or exhibit no tax_year s ended december x 200x the form itemized its prospective income as the main source of support will be contributions from financial_institution creditors and corporate creditors who are expected to return a small percentage of the debtor’s payment back to org the secondary source of funding will be derived from a monthly fee of up to dollar_figurex per month that may be requested from debtors another source of revenues is expected to be obtained from the directors of org the application identifies nn nn and sln as all performing personal credit counseling duties in part ii item of the application it was disclosed that rr hereinafter rr was a related_entity because director nn is its president and sole shareholder the statement described rr as a marketing company for telemarketing and call center services to government agencies and financial institutions further information was hospitals provided in a letter dated date from nn in his response to the service's re for information about how rr s services differ from those offered by org he stated that rr is an independent sales company and concentrates on the following three major sales areas quest sales of call center services for uu sales of long distance communications for uu sales of the predictive dialing system built by uu whose president is nn nn also responded to an inquiry regarding org’ process for determining and setting the compensation of its employees he indicated that the members of the board will establish all forms of compensation they will use the individual’s personal skills work experience and industry norms in their decision making process the board had chosen not to be compensated until such time as org’ client base could he went on to detail the duties and activities of the president and that support a staff the executive director nn worked as needed on the coordination of the legal accounting bonding hardware and software and facility matters related to initial operations additionally he is providing all of the initial funds to begin operations he also stated that included with the letter as attachment b were the board meeting minutes of june x 199x in which item x shows that the board made a commitment to annually review the compensation of all employees to insure reasonableness form 886-a department of the treasury - internal_revenue_service page schedule or exhibit no explanation of items bae rev date name of taxpayer org tax_year s ended december x 200x these meeting minutes also reported that nn resigned from the board on may x nn stated in his resignation letter that he felt hi sec_199x and was replaced by nn nn action would be in the best interests of org by allaying the concern expressed by the service about the close control of the nn family over org attachment c of this same letter provided a sample of a payment plan proposal form to be sent to each of the client’s creditors in order to facilitate an agreement for a monthly repayment amount the form identifies the client along with their account it also provides other information such as the number and current account balance client’s total indebtedness their total number of creditors and the proposed new payment amount being offered in the center section of this form the creditor is directed as follows check one box below indicating the method you prefer for your fair share donation deduct x from each paymennt cece eeeees yes __ bill a x donation monthly __ quarterly __ annually __ the form does not disclose or otherwise represent to the creditor that the agreement may be entered into without any liability for paying the fair share payment as part of its processing of the form_1023 the service requested additional clarifications about org’ activities in a letter dated june x 199x nn responded to this request in a letter dated july x 199x in it he explained that the proposed educational activities to be conducted included designing and developing instructional materials for delivery at schools religious and civic organizations we also have contacted several agencies for crisis intervention and are arranging speaking engagements at local church and civic league seminars which are oriented to money- management techniques with regard to educational activities he quantified them by stating a minimum of x of org’s time and effort is devoted to educational activities specifically for educating the public about budget and debt management opportunities through local speaking engagements and prepared handouts he further clarified that org defines ‘low income’ to include any client with less than dollar_figurex total gross_income on an annual basis and would be the class of individuals to whom activities would be directed form 886-a department of the treasury - internal_revenue_service page form 886-a rev date name of taxpayer org explanation of items schedule or exhibit no tax_year s ended _ december x 200x his correspondence also included the following business card size advertisement a sec_4 sample of their promotional efforts however if any additional information about it was provided at the time it is no longer associated with this item based upon these as well as the previous answers provided by nn the service granted recognition of tax exempt status under sec_501 with an advance_ruling for foundation status of sec_509 by letter dated august x 199x in contrast with the sample creditor agreement submitted in upon the conclusion of the advance_ruling period org submitted the required form_8734 support schedule for advance_ruling period which was signed by nn and dated as march x 200x connection with the original application which had described the expected fair share payments from creditors as donations nn classified such payments on the support also as a part of this support schedule as gross_receipts from related activities package was an attachment that provided details about the contributions from disqualified persons and the receipt of one unusual grant which was excluded from the computation of public support in response the service issued letter final_determination of foundation status to org on june x 200x granting continued public charity status under sec_509 form 886-a department of the treasury - internal_revenue_service page schedule or exhibit no explanation of items tax_year s ended december x 200x bae rev date name of taxpayer org filed forms the service’s records show that org has filed a form_990 annually for each of the year sec_199x through 200x and reporting the revenue amounts shown below income sources as reported on filed form_990 returns income a99x 199x a99x 200x 200x 200x 200x contributions dollar_figure x ' dollar_figure x dollar_figure x dollar_figuredollar_figure x unrelated to dmp accounts f amounts paid_by creditors through’ i reported on form_990 as contributions dmp agreements fair share dmp clients’ monthly service fee ex ' reported on form_990 as related dollar_figure x ' 'dollar_figure ' x dollar_figure x ‘ idollar_figure x ' -dollar_figure x dollar_figure x ' rdollar_figure x x dollar_figure x ' ‘ 'dollar_figure x i ' idollar_figure ‘ x program services program services clients' dmp set-up fee reported on form_990 as related interest on investments x percentage change from prior year gain loss on asset disposal totals dollar_figure x dollar_figure x’ x x x x x x dollar_figure dollar_figure x x ' ‘ ' ' i ‘ ' ' the reported contributions on the form_990 information returns from 199x through 200x were primarily made by nn or rr however there is one exception in 199x org received a substantial non-cash gift of a used telephone system valued at dollar_figurex from uu whose president is nn hereinafter nn org treated this gift as an unusual grant and excluded it entirely from its support computation nn would later become the fourth member of org’ board_of directors in 200x also during this time org grouped all of its revenue derived from dmp activities as program service income related to its exempt_function beginning with the 200x form_990 org started reporting the fair share payments it while at the same time stating in its narrative received as public support contributions response to part viii of the form_990 relationship of activities to the accomplishment of exempt purposes that these payments are administrative fees paid_by participating creditors who are included as part of an enrolled debtor’s debt management program hereinafter dmp for the collection services provided by org in facilitating the repayment of the debtor’s obligations form 886-a department of the treasury - internal_revenue_service page schedule or exhibit no explanation of items tax_year s ended form 886-a rev date name of taxpayer org december x 200x these payments are a standard practice of the credit industry and are generally paid as a percentage of the approved monthly payment remitted also the rates for making such payments are set individually by each creditor therefore they can vary widely from creditor to creditor furthermore while the majority of financial and department stores who offer credit services to customers participate in making fair share payments many smaller businesses such as doctors dentists lawyers and hospitals do not relationship with rr during the time from org’ start_up in 199x through 199x nn through rr developed specialized software to manage and facilitate dmp processing after approval by nn the sole member of org’ board_of directors eligible to vote org entered into an operating_agreement agreement on february x 199x with rr a for-profit company owed by nn its president the only record regarding the selection of rr for the provision of both software programming and dmp management services was the retained board meeting minutes reporting the acceptance of the service proposal maintained that would support a determination that the selection of rr from among the unidentified competing bidders was unbiased and that the agreement was negotiated at arms length the agreement was executed by nn on behalf of org as the agency and by nn on behaif of rr as the processor no other records were the terms of the agreement require org to maintain its tax exempt status under sec_501 to operate within the guidelines and standards established by the industry’s associations regardless of membership to acquire or upgrade all software or equipment deemed necessary by the processor and to immediately turn over all newly established dmp agreements to the processor rr is required to manage all systems necessary to timely process and deposit the payments received from enrolled dmp clients disbursing those funds among the clients’ designated creditors issuing monthly activity statements to clients maintaining all client information records and performing various other related activities including mailings of dmp participation drop letters to both the client and relevant creditors rr is also to compute and deduct the fair missed payment delinquency letters etc share amounts from creditors who authorize them to be netted out of each client’s rr is to receive dollar_figurex for each active client for payment and to invoice those that do not rr is also permitted to assess and collect a dollar_figurex fee from whom a payment is disbursed those clients whose payments or direct debited accounts are returned as non-sufficient funds nsf or otherwise uncollected form 886-a department of the treasury - internal_revenue_service page form 886-a rev date name of taxpayer org explanation of items schedule or exhibit no _ tax_year s ended december x 200x org has reported the following amounts on its form_990 information_return as having been paid to rr for the services it provided in the years shown 491k 200x 200x 200x 200x org fees paid to rr for services relationship with other entities providing credit counseling x dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure x x x x beginning about 200x org and rr started to establish contractual agreements with various unrelated credit counseling organizations as a way to overcome the cost prohibitive technological barriers to implement and offer a viable dmp program option while most of these organizations hold tax exemption to their debt burdened clientele status under sec_501 c several do not under these arrangements org agrees to adopt and assume responsibility for all new dmp client accounts established by the partnering organization’s efforts with x credit counseling agencies by the end of 200x org had secured contracts rr’s role is to facilitate the transfer of the new client’s information from the rr would continue to provide all the originating agency into org’ data records services as detailed in the agreement with org rr increased the monthly processing this additional dollar_figurex fee charge to dollar_figurex for each dmp account disbursed during the period offset the additional costs of the processing and record keeping required for these partnered ac number of dmp clients this fee was usually reduced to match the lowe org counts although for those organizations expected to produce a higher r rate charged to after each checkrun to disburse payments to creditors rr deducts its processing services fee org and the partnering agency then split the remaining revenue pool d by each client’s account this includes any excess portion of the client’s generate fees resulting monthly service fee over the processor’s fee added to the fair share from the client’s payment most frequently the funds are allocated with x to the unrelated partner entity and x for org after x year the split could change to x x if a designated level of monthly client volume was achieved and maintained another variation included paying a one time fee to the referring agency because their expected volume of client development was deemed to be too low agreements as the president of both org and rr nn executed these form a department of the treasury - internal_revenue_service page explanation of items schedule or exhibit no form 886-a rev date name of taxpayer org tax_year s ended december x 200x to promote and market their partnering concept and services org and rr both hired rr2 inc hereinafter rr2 the owner and its sole employee is nn who is referred to as the director of marketing on january x 200x nn provided a written_statement explaining that rr2 was chosen to perform this service because he has personally worked with nn since 198x and felt that his extensive sales and marketing experience would help org achieve its goals although a formal written contract was never created nn provided a document he titled working agreement for partnership services in which his understanding of the relationship with rr2 is briefly recounted to assist rr2 with the solicitation of prospective organizations rr2 was provided without cost an office use of a computer with two e-mailboxes one for org at em and a second for rr at em all necessary office supplies postage and the use of other office equipment such as telephone fax and copier machines he was paid a x commission based on the processing fee assessment each month from every agency from whom he obtained a service_contract the general ledger reports that the total commissions paid_by org to rr2 during 200x amounted to dollar_figure x rr2 utilized a marketing document titled a partnership for the future and distributed it to the credit counseling organizations he solicited for participation document emphasizes the industry’s need for maximizing fair share everyone understands the importance of making sure that fair share payments from creditors remain as high as possible from the outset org has recognized the responsibility for meeting each and every creditor’s requirements in order to secure the maximum fair share available for their partners this marketing proposal exclusively addresses the business efficiency profitability and convenience this partnering program provides to organizations seeking an alternative solution for developing a viable dmp program this rr2 as the marketing director for org and rr generally solicited smaller agencies to partner with org and the larger agencies with an existing dmp client base to contract directly with rr for services the dmp program collected about dollar_figure x from x clients and then disbursed it to about x creditors on behalf of those consumers department of the treasury - internal_revenue_service form 886-a page schedule or exhibit no explanation of items tax_year s ended form 886-a rev date name of taxpayer org december x 200x org’ total revenue related to the operation of its dmp program in 200x was dmp client service set-up fees dollar_figure x x fair share payments from creditors total dmp revenues x dollar_figure x x dollar_figure x as a result of these contractual agreements the partnering agency’s share of the revenue was dollar_figurex org reported these payouts to each partner agency for their portion of the dmp revenue on its form_990 of 200x as a grant issued to provide support for either their credit counseling program or money management activities and were reported as follows a grants for credit b grants for money partner agency rr rr rr rr management dollar_figurex dollar_figurex dollar_figurex dollar_figurex counseling sa x mu dollar_figurex dollar_figurex t dollar_figure dollar_figure total grants rr rr rr rr a dollar_figurex ee sx dollar_figurex dollar_figurex dollar_figurex x dollar_figurex dollar_figurex gx dollar_figurex dollar_figure - dollar_figure i rr rr rr rr x dollar_figurex dollar_figurex dollar_figurex dollar_figure x - dollar_figurex dollar_figurex dollar_figurex dollar_figurex total_distribution - gj x department of the treasury - internal_revenue_service form 886-a page dollar_figurei dollar_figure sx dollar_figure dollar_figurex od dollar_figurex oe dollar_figurex ex sx _ dollar_figurex sx schedule or exhibit no form 886-a rev date name of taxpayer org explanation of items tax_year s ended december x 200x agency is not exempt under sec_501 c dollar_figurex form 886-a department of the treasury - internal_revenue_service page schedule or exhibit no form 886-a explanation of items rev date name of taxpayer org administration tax_year s ended december x 200x beginning in 200x the minutes of the board_of directors’ meetings revealed the following board members and officers nn president director and original incorporator sln secretary director of education nn’s spouse nn director nn director nn advisory committee nn’s spouse advisory committee nn’s spouse nn the minutes of august x 200x indicate that nn has been instrumental in changing the monthly administrative fees permitted to be charged in st from dollar_figurex to dollar_figurex and detailed a discussion that involved the placing of additional advertising there continued to be detailed discussions of the advertising strategy related to the debt management program in the minutes dated july x 200x in the minutes dated may x 200x nn reports that there were significant declines in fair share payments and that where state regulations permit org should begin seeking a dollar_figurex fee to off-set costs of initial creditor fees for rps requirements and initial bank fees for payment set-up nn reported in the minutes dated june x 200x that new challenges facing the credit counseling industry include creditor’s continued slashing of fair share payments increased regulations by the states new fees for investigations and bad publicity resulting from published articles by the x there were no discussions reported in any of the minutes of the board’s meetings between 200x and 200x regarding educational methods materials content or on the future development of such programs activities a script utilized by intake employees which org calls phone counselors titled mt was provided by org with a revision date of x x 200x see exhibit _1_ versions prior to this date could not be located after the intake employee’s introduction and obtaining some basic contact information about the prospective client they begin by first advising the caller i will send you some information after i explain our program department of the treasury - internal_revenue_service form 886-a page form 886-a explanation of items schedule or exhibit no rev date name of taxpayer org tax_year s ended december x 200x they then continue with the following statement as the information about each debt has been sufficiently collected the caller is advised of some of the concessions each creditor provides to program participants after this the new total monthly payment is presented along with a comparison of their current regular monthly payment and providing a figure representing total savings from being on the plan it is at this point that org discloses both the set-up fee to be deducted from the initial payment returned by the prospective client along with the completed enrollment forms and the amount that has been included in the new monthly payment that will be deducted each month as a donation for their participation in the dmp program the remainder of the script describes org’ debt management plan’s process for eliminating debt and details a few of the benefits the caller will experience through enrollment the training booklet for intake employees describes the benefits of credit counseling as saved thousands of people from bankruptcy and millions of dollars for credit card companies other_benefits include but are not limited to reduced monthly payments reduced interest rates eliminating late and over-the-limit fees the script does not contain any instructions regarding any required discussion about the caller’s circumstances which led to their indebtedness such as medical illnesses changes in employment spending habits etc nor is there any indication that callers are screened in a way to limit participation to those individuals who are considered low income as originally proposed in org’ application seeking exemption in response to a request for the general criteria used for determining a caller's eligibility for joining the program the following list was provided a b minimum requirements at least dollar_figure x of unsecured debt accounts must have at least a dollar_figure x balance form 886-a department of the treasury - internal_revenue_service page form 886-a rev date name of taxpayer org explanation of items schedule or exhibit no tax_year s ended december x 200x while not included in this list the caller must also satisfy any restrictions imposed by each of their creditors a specific length of time that a counselor may spend with a caller has not been set org’ phone system records indicate n x x x x x x x a 200x duration of org pre-dmp counseling calls over min min min min min inbound calis x of calls of calls cumulative outbound calls over min min min min min x of calls of calls cumulative total in out bound calis cs x min min min min xx over min x x xx of calls of calls cumulative x x x x telephone calls in 200x of this report shows that intake employees handled x these x were inbound calls and on average about x of all these calls are x minutes or less in length nn explained that often a caller does not have all the information on hand to complete the enrollment process or needs to discuss the plan with a spouse or are calling from a location from which they were unprepared or unable to discuss matters at length and must call back or schedule a time for an intake employee to call however it is not uncommon for a caller to phone in several times before deciding to whether to enroll in the program it was also noted that the phone system is unable to track the number of calls one individual may make and therefore the count of calls reported does not truly reflect the actual number of people contacted x x x - x x x x x a x form 886-a department of the treasury - internal_revenue_service page explanation of items schedule or exhibit no tax_year s ended form 886-a rev date name of taxpayer org december x 200x after completing the call the org intake employee mails an information packet for dmp enrollment to each qualified caller to review and make a decision about enrolling the information packet relates entirely to facilitating the establishment of a debt management plan and contains the cover letter requests the caller to return the signed debt management agreement a completed debt summary information sheet and the direct debit authorization form along with a money order for the estimated first month’s payment that was proposed during their telephone call the letter also advises the potential client that upon returning these completed documents each of their creditors will then contacted to advise them of the client’s enrollment in the plan and to make a payment proposal once the plan has been approved by their creditors funds will then be promptly disbursed in addition participants will begin receiving a statement detailing their monthly transaction activity the debt management agreement exhibit _2_ stipulates the dmp enrollment fee the monthly debt payment and the monthly debt management fee the debt management application requests both personal and financial information from the debtor which is necessary to determine a monthly payment amount and for directing debt payments the debtor is also asked to check one of four choices to indicate the reason they need to enroll in the debt management program intake employees utilize a specific software package for purposes of inputting and controlling each dmp participant’s account data org calls this the debt analysis and credit counseling system this software is leased from rr the company owned by nn the system is known as intake the document provided by org pertaining to is designed to the sic support and automate the debt analysis intake indicates that it and sign up process associated with org’s the booklet describing the intake system states the theory of operation as follows aphone call is received regarding the org debt management plan and the plan is detailed to the caller tf the caller is interested the debt screen is utilized to analyze the caller’s curnnt debt situation and calculate the expected savings of participating in the plan if the caller remains interested other information is obtained in order to transmit the application package to the caller once the completed debt management program forms are received from the caller the debt information is input into the system and rr begins the physical management of the caller client form 886-a department of the treasury - internal_revenue_service page form 886a rev date name of taxpayer explanation of items schedule or exhibit no ule or tax_year s ended org december x 200x org also reported that x in-person counseling sessions were conducted in their in response to the services request for records of these encounters org stated office that the records regarding these meetings were not retained unless the debtor opted to enroll in the dmp program then the completed enrollment forms would have been placed in their client account file the number of dmp enrollments resulting from in- office meetings could not be determined org provided the following statistics regarding the success rate of the dmp program a cancel within x months x b cancel between x-x months x c cancel between x-x months x d cancel after x months e completed on the program f completed off the program x x x in addition it was stated that the estimated average completion time is about x x years but the actual average is about x years advertising org primary method of advertising is through the placement of ads in the phone directories of major markets below are some samples of their content and placements superpages com in 200x yellow book in 200x form 886-a department of the treasury - internal_revenue_service page form 886-a rev date name of taxpayer org explanation of items schedule or exhibit no tax_year s ended december x 200x as part of the review of org’ other promotional activities three television nn explained that an commercials were provided on a video cassette in vhs format airing schedule showing broadcasts during 200x could not be provided because they were run during time periods with unsold advertising air times and that the advertising fees paid were based upon the number of responses generated while this method permitted frequent airing at greatly reduced rates the down side was that they were also usually aired during the overnight hours which has a significantly lower share of viewers the first commercial titled cm and dated january x 200x features nn org’ president and focuses on how long it takes to pay off credit card debt and illustrates how much can be saved by contacting org for help and also states that there are no set-up fees the presentation has a unique visual style and an urgency for action in its message to get help right now it describes the benefits of the dmp program the second commercial titled cm also dated january x 200x is presented in x x versions one is x sec in length and the other is x sec long each focuses on a woman who appears to be a single mom and is stressed out over her indebtedness and as a solution the benefits of the impact it’s having upon her daughter's quality of life org’ program are enumerated as reducing or eliminating finance_charges rapidly eliminating balances friendly caring certified credit counselors are waiting to help and that there are no set-up fees the benefits of enrolling in the program this ad is quite emotionally charged while presenting website org was requested to produce a print of its website as it appeared in 200x org responded that it does not store archives of web pages or maintain back-up copies of prior versions a print of the website dated ox x 200x was provided by org the website provides information and printable forms to join the dmp program and includes a sample savings calculator which after you select your creditors name and input your current balance and monthly payment will return a comparison report showing the total amount you will pay off the plan on the plan and the total savings benefit by being on the plan another section of the website is titled credit counseling this section provides further details about the dmp process nearly all of the information presented is related to dmps the exception is a budgeting worksheet available in x x versions one in a short format the other is longer and more detailed or downloaded to complete while offline there were not any instructions or guidance provided to assist in their use both are fillable and can be printed form 886-a department of the treasury - internal_revenue_service page schedule or exhibit no explanation of items por rev date name of taxpayer org tax_year s ended december x 200x the site has a feature begun during 200x named e-counselor which is an on-line it guides one through all the questions necessary to gather dmp enrollment application the information needed to make a determination whether a dmp is an option or the user does not qualify save quit and return at a later time to continue completing their application there were no reports provided which state the actual number of individual applications completed the number of unqualified applicants or the number of applicants who entered into the dmp program it was accessed x times during 200x it allows the user to securely the website also provides secure access to enrolled dmp participants allowing them to update their personal data add additional creditors and the ability to view their account transaction history counselors org stated that the qualifications it considered in making its hiring decisions were the applicant’s having some experience in either customer service or dealing with the public experience in the any financial services field was preferred possessing good communication skills and passing a typing test during most of 200x org had x x employees org refers to this position as an intake counselor who works primarily via telephone the initial training program for new employees lasts for x x week to aid in this process org developed an in house intake counselor training manual titled org training manual that covers such items as the history of org its relevant policies procedures computer system use and communication skills classroom sessions new employees also spend time on-the-job with an experienced employee beginning by observing next taking calls with assistance then progressing finally toward taking calls independently in addition to these the manual describes the intake counselor position as follows communicate to the client the benefits and limits of credit counseling counsel the client on their financial situation and the alternatives to bankruptcy analyze financial status and provide org credit counseling debt management application to client inspect incoming packets enter client demographics budget analysis and debt information into follow-up intake form 886-a department of the treasury - internal_revenue_service page schedule or exhibit no explanation of items bae rev date tax_year s ended name of taxpayer org december x 200x the manual maintains a section titled in house hardship plan it states that org no longer offers a hardship program clients must be referred to their original creditor for hardship terms it then goes on to detail that dmis pricing for several large creditors can be adjusted as a last resort it also states that with a supervisor's authorization the monthly service fee can be adjusted in dollar_figurex increments for a period of x x months classification as a hardship is limited to x x months a x page booklet that accompanies the manual was also provided it contains x x unit tests and x x designated as final exam nn reported that at the end of the first week a quiz is administered the required minimum grade to pass is x then between the second and third weeks another exam is given and also requires a minimum score of x as a part of the training they are also introduced to org’ quality systems manual which addresses eight quality objectives all of which deal with the evaluation and improvement to the organization’s management and the processing of the dmp program neither of these manuals contains any topics that discuss org’ educational goals methods materials content or any future development plans of such programs in addition to these in-house systems training intake employees are expected to obtain their certification status with-in x months of their date of hire independent unaccredited for-profit organization named uu hereinafter uu this is obtained from an once training has been completed the employee’s performance appraisal will include telephone monitoring exhibit __3_ and an incentive evaluation exhibit _4_ these are prepared monthly to rate the employee's effectiveness during their interaction with callers and in accomplishing their other job responsibilities such as correctly performing their intake functions the inspections of the limited number of both of these forms completed by managers in 200x do not contain any comments or reference to the any issues or topics the employee discussed with callers the final recommendation made to resolve the caller’s issues nor do they indicate form 886-a department of the treasury - internal_revenue_service page schedule or exhibit no explanation of items form 886-a rev date name of taxpayer org tax_year s ended december x 200x educational materials and outreach activities the form_990 in part ii statement of functional expenses requires the organization to itemize its expenses the form for 200x does not report any significant expenditures_for either postage or printing costs the service requested documentation of educational activities such as materials distributed seminars conducted and any other outreach activities directed at either those individuals utilizing org’ services or the public at large to aid with improving their management and use of credit public with regard to making contact with the the only information provided in this regard was a tri-fold pamphlet titled a program organized by uu for the fall sessionc1 sept x - oct x which offers a variety of adult equipping courses to provide the experiences resources and training necessary to progress toward the purposes of god in each of our lives all of the topics and subjects related directly to religious issues and concepts working for a living or a giving nn’s five week class was titled the course presenters were shown as nn and along with their picture the caption acknowledges that they are the founders of org which is characterizes as being a ministry an attendance sheet was attached showing that at least x x people attended at least one class with only four attending all five sessions the course was accompanied inside the manual is a by a x page booklet titled mt at was authored by nn and short questionnaire to evaluate the student’s financial condition at the bottom of this worksheet the course name is printed along with the presenter’s surname the program was neither conducted nor sponsored by org the text makes a single reference to org only the odd numbered pages were provided in response to a question on page x that asks what alternatives do i have when i cannot make my payments the second suggestion is to obtain a ‘debt management plan’ with org credit of course no other information was submitted form 886-a department of the treasury - internal_revenue_service page form 886-a rev date fu org explanation of items schedule or exhibit no december law sec_501 of the code exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to childnn or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in any political campaign on behalf of any candidate for public_office sec_6001 of the code provides that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title the term charitable includes relief of the poor and distressed income_tax regs sec_1_501_c_3_-1 the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 in other words the two components of education are public education and individual training sec_1 c -1 a of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section operational_test it if an organization fails to meet either the organizational_test or the is not exempt sec_1 c -1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational 326_us_279 test form 886-a department of the treasury - internal_revenue_service page pees rev date explanation of items schedule or exhibit no org december in better business bureau of washington d c inc v united_states supra the court found that the organization had an underlying commercial motive that distinguished its educational program from that carried out by a university in 302_f2d_934 ct_cl the court considered the status of an organization that provided analyses of securities and industries and of the economic climate in general the organization sold subscriptions to various periodicals and services providing advice for purchases of individual securities although the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose it held that the organization had a significant nonexempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt an organization must establish that it serves a public rather than a private interest and that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 prohibited private interests include those of unrelated third parties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit fruit privilege gain or interest 78_tc_280 an organization formed to educate people in hawaii in the theory and practice of est was determined by the tax_court to be part of a franchise system which is operated for private benefit and therefore should not be recognized as exempt under sec_501 of the internal_revenue_code 71_tc_1067 although the organization was not formally controlled by the same individuals who controlled the for-profit entity that owned the license to the est body of knowledge publications and methods the for-profit entity exerted considerable control_over the applicant's activities by setting pricing the number and frequency of different kinds of seminars and training and providing the trainers and management personnel who are responsible to it in addition to setting the price for the training the court stated that the fact that the organization's rights were dependent upon its tax-exempt status showed the likelihood that the for-profit entities were trading on that status the question for the court was not whether the payments made to the for-profit were excessive but whether the for-profit entity benefited substantially from the operation of the organization the court determined that there was a substantial private benefit because the organization was simply the instrument to subsidize the for-profit corporations and not vice versa and had no life independent of those corporations form 886-a department of the treasury - internal_revenue_service page form 886-a rev date org explanation of items schedule or exhibit no december revrul_76_206 1976_1_cb_154 considered an private benefit does not necessarily involve the flow of funds from an exempt_organization to a private party organization formed to promote broadcasting of classical music in a particular community the organization carried on a variety of activities designed to stimulate public interest in the classical music programs of a for-profit radio station and thereby enable the station to continue broadcasting such music the activities included soliciting sponsors soliciting subscriptions to the station's program guide and distributing pamphlets and bumper stickers encouraging people to listen to the station the organization's board_of directors represented the community at large and did not include any representatives of the for-profit radio station the revenue_ruling concludes that the organization's activities enable the radio station to increase its total revenues and therefore benefit the for-profit radio station in more than an incidental way therefore the organization is serving a private rather than a public interest and does not qualify for exemption in international postgraduate medical foundation v commissioner the tax_court held that the exempt status of a corporation under sec_501 was properly revoked because the corporation was not operated exclusively for exempt purposes the corporation conducted continuing medical educational tours abroad the purposes of the corporation consisted of providing benefits to a for-profit travel agency that arranged tours for the corporation's seminars and providing sightseeing and recreational activities the corporation was formed by the owner of the travel agency to obtain customers for his business the owner controlled the corporation and exercised that control to benefit his travel agency the service has issued two rulings holding credit counseling organizations to be tax exempt revrul_65_299 1965_2_cb_165 granted exemption to a sec_501 organization whose purpose was to assist families and individuals with financial problems and to help reduce the incidence of personal bankruptcy its primary activity appears to have been meeting with people in financial difficulties to analyze the specific problems involved and counsel on the payment of their debts the organization also advised applicants on proration and payment of debts negotiated it did not restrict its services to the with creditors and set up debt repayment plans needy it made no charge for the counseling services indicating they were separate from the debt repayment arrangements it made a nominal charge for monthly prorating services to cover postage and supplies voluntary contributions from local businesses lending agencies and labor unions for financial support it relied upon revrul_69_441 1969_2_cb_115 granted sec_501 status to an organization with two functions it educated the public on personal money management using films speakers and publications and provided individual counseling to low-income individuals and families established budget plans ie debt management plans for some of its clients the services were provided without charge the organization was supported by as part of its counseling it form 886-a department of the treasury - internal_revenue_service page po rev date org explanation of items schedule or exhibit no december contributions primarily from creditors charge as well as providing education to the public the organization qualified for sec_501 status by virtue of aiding low income people without in the case of consumer credit counseling service of alabama inc v u s a f t r d d c the district_court for the district of columbia held that a credit_counseling_organization qualified as charitable and educational under sec_501 it fulfilled charitable purposes by educating the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 for this it charged no fee the court found that the counseling programs were also educational and charitable the debt management and creditor intercession activities were an integral part of the agencies' counseling function and thus were charitable and educational even if this were not the case the court viewed the debt management and creditor intercession activities as incidental to the agencies' principal functions as only approximately percent of the counselors’ time was applied to debt management programs and the charge for the service was nominal the court also considered the facts that the agency was publicly supported and that it had a board dominated by members of the general_public as factors indicating a charitable operation see also credit counseling centers of oklahoma inc v united_states u s t c d d c in which the facts and legal analysis were virtually identical to those discussed above in consumer credit counseling centers of alabama inc v united_states the organizations included in the above decision waived the monthly fees when the payments would cause a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and uu outside the context of credit counseling individual counseling has in a number of revrul_78_99 instances been held to be a tax-exempt charitable activity c b free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 1968_1_cb_249 career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public in revrul_72_369 1972_2_cb_245 denied exemption to an organization providing managerial and consulting services on a regular basis for a fee is trade_or_business form 886a department of the treasury - internal_revenue_service page form 886-a rev date org explanation of items schedule or exhibit no december ordinarily carried on for profit the fact that the services in this case are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 of the code the credit repair organizations act croa u s c et seq effective date imposes restrictions on credit repair organizations including forbidding the making of untrue or misleading statements and forbidding advance_payment before services are fully performed u s c 1679b significantly sec_501 organizations are excluded from regulation under the croa the croa defines a credit repair organization as a any person who uses any instrumentality of interstate commerce or the mails to sell provide or perform or represent that such person can or will sell provide or perform any service in return for the payment of money or other valuable consideration for the express or implied purpose of- i improving any consumer's credit record credit history or credit rating or ii providing advice or assistance to any consumer with regard to any activity or service described in clause i u s c 1679a the courts have interpreted this definition broadly to apply to credit counseling agencies the federal trade commission's policy is that if an entity communicates with consumers in any way about the consumers' credit is providing a service covered by the croa 21_fsupp2d_424 n d n j businesses are prohibited from cold-calling consumers who have put their phone numbers on the national do-not-call registry which is maintained by the federal trade commission c f_r b iii b c f-r sec_64 c organizations having exemption under sec_501 are not subject_to either of these restrictions form 886-a department of the treasury - internal_revenue_service page form 886-a rev date org explanation of items schedule or exhibit no december discussion and analysis in order for an organization to be described in sec_501 it must be organized and operated substantially for applicable purposes thereunder the presence of a single non-exempt purpose if substantial prohibits exemption the burden of demonstrating continued entitlement to recognition under sec_501 lies with the organization exempt_purpose the purpose of org’s activities differs substantially from those of the organizations in revrul_65_299 revrul_69_441 and consumer credit counseling service of alabama inc v u s in this case org has engaged in minimal if any activities which further an exempt_purpose sec_501 does not include the purpose of relieving the dept of individuals who spent to much although called counselors org’ intake employees’ activities are nothing more than a screening and sales activity seeking participants to enroll in their debt management program its intake employees are essentially telemarketing sales representatives and data entry clerks who have been instructed in a process to facilitate obtaining a potential client’s information into their intake software system a database of dmp customers while there have been numerous revenue rulings which have determined that providing counseling services may qualify for exemption org has failed to present any validation to support its claim that consumers have been provided sufficient information gained a knowledge or skills necessary to improve their financial circumstances unlike the organization described in revrul_69_441 1969_2_cb_115 jan org markets and sells dmps to any consumer who can afford the payments it has not established any procedures that would limit their services to persons at or below a level of income which could provide for exemption by aiding the poor or another class of individuals which are generally characterized as being worthy recipients of charity see income_tax regs sec_1_501_c_3_-1 although any dmp client who does not include or pays less than the requested monthly service fee contribution amount is not contacted seeking the missing amount there are no instructions for employees regarding the waiver of fees for specifically the training guide provided to persons unable to afford its services employees indicates that org does not have a hardship program but goes on to state that fees may be reduced in dollar_figure increments for up to three months with a manager’s approval this type of reduction may be extended once for a maximum of six months and must be necessary to permit the caller to qualify for program enrollment this is the only reason or example given for a reduction in fees form 886-a department of the treasury - internal_revenue_service page form 886-a rev date _ org explanation of items schedule or exhibit no december org states that it provides substantial counseling and education to consumers because only about x of callers are placed in of callers are not enrolled in educated about their financial situation which results in the caller choosing between alternative solutions to their debt problems this is completely without any merit there can not simply be a default conclusion that counseling and or educational activity must be occurring without any evidence to support such a claim see sec_1_501_c_3_-1 a dmp indicates they must be getting counseling and a dmp their claim that because x however the statistic being cited is a mischaracterization of the facts because org data reflects that of the total x calls handled in 200x only about x did qualify for enrollment which is x percent of these nearly x actually completed enrollment into the dmp program this represents about a x percent enrollment rate of those who are determined to be eligible although nearly x percent of all callers are determined to be unqualified for a dmp org did not collect and therefore was unable to provide any detailed data to show any of the numerous reasons why an individual does not qualify to participate in the program such reasons could be having an insufficient income to support making the payments unemployment or any source_of_income to make a payment creditor terms for participation fail to provide any significant benefit such as interest rate reduction or lower required_payments simply not providing sufficient information or not calling back for a determination to even be made a second factor could include that some callers need to call more than once org’ phone system could not determine how many of the reported total call count were from the same person which means the total count of actual first time callers would be lower resulting in a higher percentage of persons qualified for a dmp also about x percent of consumers determined to be eligible for dmp participation failed to complete the enrollment process org stated that it did not collect any detailed data regarding the reasons why this group chose not to enroll some common reasons people fail to complete any type of transaction could be that they are uncomfortable about sending the enrollment fee before any type of service has been provided they feel that sending money by wire takes too much additional effort is too complicated or too expensive again org chooses the default logic that the consumer was counseled about other choices available to them and chose to pursue one of them lacking any evidence to support this conclusion it becomes meaningless form 886-a department of the treasury - internal_revenue_service page form 886-a rev date org explanation of items schedule or exhibit no december in reviewing all of org’ employee training materials advertising telephone scripts and employee evaluations they all attempt to equate credit counseling with dmp program participation and do not contain any material or information promoting any other alternative solutions employees are not trained to provide in-depth interviews or any skills for recognizing a caller’s need for some other type of counseling intake employees merely provide some basic financial analysis and basic information about credit policies in order to answer questions posed by the caller while gathering sufficient information to determine a caller's eligibility for a dmp the monitoring of employees live in real time phone conversations with consumers and reviewing employee evaluations completed by org’ management in 200x found that the primary focus was on analyzing the effectiveness of the employee in determining the consumer’s eligibility for a dmp and their efficiency in completing and processing dmp related documents the inspection of a sample of dmp client account files and contact records failed to note any references in any employee’s comments that was not entirely related to their dmp account org did not demonstrate that it engaged in any meaningful educational outreach the one item presented makes no reference to org’ involvement or participation other than mentioning as part of nn and sln’s biographical statement about their long involvement in the financial services industry and they are org’ founders substantial non-exempt purpose in addition org had a substantial non-exempt purpose of selling a product the dmp they benefits of the product are promoted in its print advertising material internet web site em which is read as introductory statement to callers org has and even in the employees this is not furthering any charitable or educational purpose based upon both the prominence and amount of space devoted to enumerating the benefits provided org’ advertisements are to primarily promote the availability of its product the dmp program even their television commercials while quite emotional and very memorable they all focus entirely on the benefits provided by their product in the same commercial manner as any other business_enterprise however when combined with other factors and viewed as part of the overall business activity the business rather than the educational purpose becomes clear in themselves these ads are not a determining factor form 886-a department of the treasury - internal_revenue_service page schedule or exhibit no explanation of items form 886-a rev date org december the fact that employees were not instructed on ways to provide each caller with educational materials information or counseling that was directly related to the caller's circumstances such as developing a budget plan with them or discussing their spending habits during their initial training or as part of a continuing education program for employees is a significant omission for an organization entrusted to educate the public about their financial health absent the accomplishment of an exempt activity the dmp program merely becomes a debt collection activity that constitutes the overwhelming activity being carried on by org which results in non-exempt purpose better business bureau of washington d c inc v united_states and for economic research v united_states this non-exempt activity is further evidenced by the partnering concept developed and nearly x percent promoted by org and rr using the name org of the x dmp clients in org’ program were either initiated transferred or referred by one of their x partner credit counseling agencies org by contractual agreement assimilates these dmp clients into their database and payment processing schedule org states that this allows the partner agency to focus exclusively on providing educational credit_counseling_services to the public without the need for the investment in any additional technology or the administrative bureaucracy that an in-house dmp program would require it being operated for a substantial american institute see while this may be true revrul_72_369 supra clearly states that providing a service to non-profit organizations even at cost will not qualify for tax exemption under sec_501 of the code org’ hiring of rr2 as the marketing director is also a reflection of the commercial attempt to exploit a newly discovered and untapped nature of org market of small agencies that lack the resources to institute a dmp program again the contracted provider was selected without any other bids or candidates being considered by providing rr2 the opportunity to earn a limitless commission based on a percentage of the processing revenues generated each month from each client’s account for the entire duration of the account’s activity is another example of the business intent of org there were two significant reasons why org and other credit counseling agencies have organized as an exempt_organization under sec_501 of the internal_revenue_code the first and primary reason is to avoid the regulatory provisions of the credit repair organizations act croa u s c section et seq croa was enacted to protect consumers by banning certain deceptive practices in the credit counseling industry had org been organized as a for-profit company croa would prohibit it from charging fees in advance of fully providing its services however as a sec_501 organizations org is exempted from the provisions of croa form 886-a department of the treasury - internal_revenue_service page form 886-a rev date org explanation of items schedule or exhibit no december this permits org to engage in the same deceptive business practices that congress as such org in failing to operate intended to prohibit when it passed the croa law for exempt purposes has been unlawfully operating its business while avoiding federal regulations the second reason for org’ obtaining exemption is that without such status it could not otherwise collect fair share payments from creditors who generally require exempt status before making any payments in 200x org derived nearly x of its income from those creditors making such payments an additional benefit to exempt charitable organizations that has developed since org was originally granted its exemption org is also exempted from the provisions of the ftc’s national do not call listing and would permit them to solicit consumers for their services through the use of cold call contact the entire dmp business depends on an organization enjoying recognition of tax exempt status under sec_501 to avoid several important regulations and restrictions designed to protect consumers private benefit first rr was given access to the insider knowledge of rr created and copyrighted the dmp management and intake system hereinafter dmis a computer_software program by utilizing nn’s position as org’s controlling operating officer in two ways the credit counseling industry gained by nn from his duties and experiences with both org and as a member of the board_of directors for the trade_association association of independent consumer credit counseling agencies aiccca in the latter position he had direct contact with other cca leaders who were also in the process of developing computer systems for their own agencies second nn provided intimate access to the computer_program developers rr hired to org‘s client data and operating procedures as well as the industry’s standards of practice nn also permitted the use of org as a laboratory to test and refine these software products this permitted rr to ultimately create a program to meet org’s as well as the industry’s operational needs then after the computerized system was fully completed org began licensing use of the program from rr there were no records provided regarding the process used in the selection of rr as the software provider there also was no independent evaluation conducted that would indicate that the product was being provided at a reasonable fair market price the software created by rr is being utilized by org in the operation of its dmp program this program also only had a value to a bona_fide sec_501 entity that could lawfully engage in debt management services hence nn steered org to contract with rr form 886-a department of the treasury - internal_revenue_service page schedule or exhibit no form 886-a rev date _ explanation of items org december utilizing org in this fashion contributes to his private benefit see est of hawaii v commissioner and international post graduate foundation v commissioner once the dmis software was in place nn then transitioned the back-office dmp processing functions to rr while the service acknowledges that the fees charged by rr for its services may be reasonable or even below market_value the issue to be determined is whether these arrangements provided a private benefit to rr and hence to nn as its owner the records provided regarding rr’s selection as the dmp processor merely shows that a vote by the board_of directors was formally recorded in the meeting minutes however the vote was cast by a single member of the board and fails to reflect any deliberations or information regarding who if any the competing bidders were or the terms of their proposals the records that have been provided indicate a structured methodology to establish reasons favorable to rr’s selection to provide both the computerized operating systems and the back-office management and processing of the dmp program without any bona_fide competitive selection process see 765_f2d_1387 christian stewardship assistance inc v commissioner american campaign academy v commissioner and retired teachers legal fund v commissioner licensed taxpayer’s position the taxpayer presented its position through its authorized representative nn nn via letter dated november x 200x nn asserts certain facts in arguing that org’ has a charitable and education program debt-counseling is provided to lower-income individual sec_2 org only charges a dollar_figurex start-up fee org receives only a maximum per month fee of dollar_figurex org produces and disseminates educational materials publications and audio video tapes org provides educational materials to churches social outreach agencies etc org provides grants to other tax-exempts providing debt counseling services org conducted x counseling and educational sessions prior to any consideration of a dmp as opposed to a net x of callers that enroll in a dmp program the main source of support is derived from corporate financial_institution creditors form 886-a department of the treasury - internal_revenue_service page cre sc rev date org rebuttal explanation of items schedule or exhibit no december the service disagrees with virtually all of the facts as presented by the taxpayer’s representative with respect iter number one this may or may not be applicable as no process was instituted that would screen potential debt management participants based upon this this criterion was not addressed in any advertisements commercials scripts criteria training its website or any other materials submitted org has provided no evidence that its dmp program was operated with regard to any income limits the service agrees that start-up and monthly fees were charged in connection with the dmp and that in the majority of cases was reasonable nn asserts in items four and five that various educational materials were distributed however records regarding the distribution of any materials educational or otherwise were not provided to the service the form_990 part ii statement of functional expenses does not report any significant expenditure for either postage or printing the distribution of proposals to solicit potential dmp clients by showing them the saving that can be obtained through enrollment is not an educational activity at item x nn asserts that grants were made to other tax exempt_organizations instead the service consider the sharing of fees with regard to fair share payments under dmp clients obtained from these other entities as grants instead we would consider these revenue sharing arrangements from a commercial activity as evidenced from the partner agreements nn asserts at item seven that only x of the total call volume results in dmp clients he incorrectly concludes that the remaining x of the callers were therefore provided pure education we disagree the telephone script utilized by counselors contains no educational content but does involve somewhat of a screening process as all callers may not be able to qualify for the program or merely be calling for information only nonparticipation in the service agrees in section eight that the major sources of revenues are derived from fair share arrangements with creditors these payments represent typical industry standard arrangements where collection agents here org receive a portion of the funds collected on behalf of the creditors this is in essence a discounting of the creditors receivables to facilitate collection a dmp does not default to providing educational_services form 886-a department of the treasury - internal_revenue_service page explanation of items schedule or exhibit no ule or exhi december form 886-a rev date org conclusion as a result of its substantial unrelated business activities and the private benefit provided to rr by supplying a stream of dmp accounts for processing org has not operated exclusively for charitable and educational_purposes within the purview of sec_501 exemption is revoked as of january x 200x form 886-a page department of the treasury - internal_revenue_service
